DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 1 February 2022, with respect to the 35 U.S.C. 112 and 101 rejections have been fully considered and are persuasive.  The outstanding rejections have been withdrawn. 
Applicant's arguments filed 1 February 2022, with regard to the prior art rejections, have been fully considered but they are not persuasive. Choe discloses receiving an EEG signal from a subject during a first time interval as described in para 0031 and 0057 and shown in Fig 5 as an EEG received over a time interval. Fig 5 also shows a sine wave 504 fitted to the section of the EEG and again further described in para 0058 and 0073. Next, a sine wave denoted by dashed line 504 is generated by the algorithm and this function can be projected into the future to predict the time of the up states in the future, wherein the up states comprise the period between local maxima (this can be interpreted as the pulse interval) (para 0069, 0073). The sine wave generated by the algorithm and the up states also allow the selection of stimulation frequency, amplitude, and phase to synchronize and match the up states of the received endogenous signal. This will inherently comprise subjecting the brain of the subject for a second time interval to repetitive magnetic or current pulses occurring at the pulse interval configured to modulate the activity of the brain (para 0058, 0069, 0073, 0075). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-11, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0221661 to Choe et al., hereinafter Choe (previously cited).
Regarding claim 1, Choe teaches a method of modulating activity a brain of a subject (para 0066- 0067), comprising: receiving an EEG signal from a subject during a first time interval (Fig 5; para 0068); fitting a curve to approximate a section of the EEG signal (Fig 5: sine wave fit 504 fit to EEG data; para 0086); determining a pulse interval as a period of oscillation of the fitted curve (para 0080, 0084); and subjecting the brain of the subject for a second time interval to repetitive magnetic or current pulses occurring at the pulse interval configured to modulate the activity of the brain (Fig 5; para 0069, 0080, 0084-0086).
Regarding claim 2, Choe further teaches wherein the fitted curve is a parametric curve and the section of the EEG signal used to fit the parametric curve is less than 10 seconds in duration (Fig 5).
Regarding claim 3, Choe further teaches wherein the section of the EEG signal used to fit the parametric curve is six seconds or less (Fig 5: sine wave 504 fitted to 5 sec of EEG data).
Regarding claim 4, Choe further teaches wherein the repetitive current pulses are created through induction using repetitive transcranial magnetic stimulation (rTMS) (para 0061).
Regarding claim 5, Choe further teaches wherein the repetitive current pulses are created via direct current through transcranial alternating current stimulation (tACS) (para 0061).
Regarding claim 8, Choe further teaches where the fitted curve is sinusoidal, which comprises a set of parameters (para 0069, 0086).
Regarding claim 9, Choe further teaches wherein the parameters comprise frequency, amplitude, and phase (para 0069, 0086).
Regarding claim 10, Choe further teaches wherein the section occurs during a time period preceding the repetitive current pulses (para 0080, 0085-0086).
Regarding claim 11, Choe further teaches further comprising filtering the EEG signal using a filter with a passband that comprises an EEG frequency band of the brain activity of the person (para 0082- 0084).
Regarding claim 14, Choe further teaches a method of modulating activity a brain of a subject (para 0066-0067) wherein said method comprises subjecting the brain of the subject to repetitive current pulses occurring at time intervals which approximately match some time intervals between some local maxima of a parametric curve that approximates a section of an EEG signal of the brain of the person (Fig 5: sine wave 504; para 0069, 0080, 0084-0086).
Regarding claim 15, Choe further teaches an apparatus (para 0055) for modulating activity of a brain (para 0066-0067), comprising: one or more processors in communication with one or more memory (para 0055-0056), wherein the one or more memory including non-transitory machine- readable instructions (para 0060) that, when executed by the one or more processors is configured to: fit a parametric curve to approximate a section of the EEG signal (Fig 5: sine wave 504 placed over EEG signal; para 0069, 0084), and determine a pulse interval as a period of oscillation of the parametric curve (para 0080, 0084); and a generator configured to create repetitive current or magnetic pulses occurring at the time interval (para 0064, 0084, 0088).
Regarding claim 16, Choe further teaches electrodes configured to receive an EEG signal from a subject (para 0068, 0081).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Choe in view of US 2011/0112427 to Phillips et al., hereinafter Phillips (previously cited).
Regarding claim 6, Choe discloses the limitations of claim 1, but does not disclose wherein the fitted curve is a polynomial, which comprises a set of parameters.
However, Phillips teaches wherein the fitted curve is a polynomial, which comprises a set of parameters (para 0276-0277).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the fitted curve of Choe wherein the fitted curve is a polynomial, which comprises a set of parameters, as taught by Phillips, for purpose of influencing the overall frequency of the brain using a low energy magnetic field to apply stimulation for a longer period of time (para 0270).
Regarding claim 7, Phillips, as previously applied, further teaches wherein the parameters comprise the order and coefficients of the polynomial (para 0276-0277).
Regarding claim 12, Choe discloses the limitations of claim 1 but does not disclose wherein modulating the brain activity of a person improves one or more of autism spectrum disorder, ADHD, tinnitus, migraine, anxiety, depression, substance abuse, bipolar disorder, sleep disorder, eating disorder, and fibromyalgia.
However, Phillips teaches wherein modulating the brain activity of a person improves one or more of autism spectrum disorder, ADHD, tinnitus, migraine, anxiety, depression, substance abuse, bipolar disorder, sleep disorder, eating disorder, and fibromyalgia (para 0036).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to utilize the method of Choe to treat the listed conditions of Phillips for purpose of influencing the overall frequency of the brain using a low energy magnetic field to apply stimulation for a longer period of time (para 0270).
Regarding claim 13, Choe discloses the limitations of claim 1, but does not disclose wherein modulating a brain activity of a person improves one or more of blood pressure, stress, libido, motor function, physical performance, cognitive function, and intelligence.
However, Phillips teaches wherein modulating a brain activity of a person improves one or more of blood pressure, stress, libido, motor function, physical performance, cognitive function, and intelligence (para 0035).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to utilize the method of Choe to treat the listed conditions of Phillips for purpose of influencing the overall frequency of the brain using a low energy magnetic field to apply stimulation for a longer period of time (para 0270).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792